Fourth Court of Appeals
                               San Antonio, Texas
                                      July 18, 2019

                                  No. 04-19-00346-CV

                                     IN RE A.J.W.,

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-00863
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER

       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to August 5, 2019.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court